DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Y The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is made in response to Applicant’s remarks filed on 6/9/22. Claims 1-10 have been cancelled. Claims 11-12, 14-18, and 20 have been amended. Claims 11-20 are pending. 

Response to Arguments
Applicant’s amendments regarding Examiner's rejections under 35 USC 112 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have corrected the issues raised in previous Office Action. These rejections are accordingly withdrawn.
Applicant’s arguments with respect to Examiner's rejections under 35 USC 102 have been considered but are not persuasive. Therefore, these rejections are maintained.
Regarding claim 11, Applicant asserts that the cited prior art does not teach the newly amended claim language, however, Applicant does not provide any rationale in support of this assertion (Remarks at pg. 7). This assertion is accordingly moot.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zavoli (US 2009/0228204 A1).

Regarding claim 11, Zavoli discloses a method for operating an automated vehicle (HAF) (see e.g. at least Abstract, Fig. 4, 6, 8, 10, and related text), the method comprising:
providing a digital map in a driver assistance system of the HAF (see e.g. at least Abstract, ¶ 12-18, 43, Fig. 2-10, and related text);
determining a current vehicle position and localizing the vehicle position in the digital map (id.);
providing at least one expected feature property of a feature in the surroundings of the HAF (id.);
detecting a feature property of the at least one feature in the surroundings of the HAF at least partially based on the at least one expected feature property (id., see also e.g. at least ¶ 46-49, 51, 55);
comparing the at least one feature property with the at least one expected feature property and ascertaining a differential value (id., see also e.g. at least ¶ 51-55); and
determining a plausibility of the at least one feature property at least partially based on the differential value (id., see also e.g. at least ¶ 49-50, 57-58, 71-74, Fig. 4-6, and related text), wherein when the differential value exceeds a threshold value, the at least one feature property is not plausible and a detected feature property is discarded as a false detection (see e.g. at least Abstract, ¶ 12-18, 43, 46-50, 51, 55, 57-58, 71-74, Fig. 2-10, and related text);
wherein the at least one feature includes road markers in the surroundings of the HAF (see e.g. at least ¶ 41-42, Fig. 1, and related text), and wherein the at least one expected feature property includes at least one of a geographical position, dimensions, a color, and/or a relative position of the road markers with respect to the HAF (see e.g. at least ¶ 12-18, 41-43, 46-58, 71-74, Fig. 1, 4-6, and related text).

Regarding claim 12, Zavoli discloses: repeatedly determining the current vehicle position at least partially based on the at least one feature property (see e.g. at least ¶ 44, 67, 106, 111-117, Fig. 8, 10, and related text).

Regarding claim 13, Zavoli discloses that the at least one feature further includes at least one of a delineator, a guardrail, a traffic light and/or a traffic sign (see e.g. at least ¶ 41-42, Fig. 1, and related text).

Regarding claim 14, Zavoli discloses that the at least one expected feature property and the at least one feature property respectively include at least one of the following properties: the geographical position, the dimensions, the color, and/or the relative position with respect to the HAF (see e.g. at least ¶ 12-18, 41-43, 46-58, 71-74, Fig. 1, 4-6, and related text).

Regarding claim 15, Zavoli discloses that the at least one expected feature property of the at least one feature is stored in the digital map, a plurality of expected feature properties of a plurality of features being stored in the digital map (see e.g. at least Abstract, ¶ 12-18, 43, Fig. 2-10, and related text).

Regarding claim 16, Zavoli discloses that the determining of the plausibility includes discarding an feature property as a false detection if the differential value exceeds a specified threshold value of a deviation (see e.g. at least Abstract, ¶ 12-18, 43, 46-50, 51, 55, 57-58, 71-74, Fig. 2-10, and related text).

Regarding claim 17, Zavoli discloses that in the providing of at least one expected feature property, a group of expected feature properties of a group of expected features is provided, and the determining of the plausibility includes discarding a feature property of from the group of expected feature properties as a false detection if the differential values of the remaining features of the group of expected feature properties exceed a specified threshold value of a deviation (see e.g. at least Abstract, ¶ 12-18, 43, 46-50, 51, 55, 57-58, 71-74, Fig. 2-10, and related text)..

Regarding claim 18, Zavoli discloses a driver assistance system for controlling a highly automated vehicle (HAF) (see e.g. at least Abstract, Fig. 1-3, and related text), comprising:
at least one sensor that detects at least one a feature property of a feature in the surroundings of the HAF (e.g. at least sensor, see e.g. at least Abstract, ¶ 35, Fig. 2-10, and related text);
a storage module that stores a digital map, the storage module being integrated in the HAF or a central server (e.g. at least storage medium, see e.g. at least ¶ 124);
a position module that determines a vehicle position of the HAF, the position module including a global positioning system (GPS) module (e.g. at least Absolute Positioning Sensors 164, GPS, see e.g. at least Fig. 2, and related text); and
a control unit that exchanges data with the storage module and the position module and localizes the vehicle position determined by the position module in the digital map (e.g. at least microprocessor, see e.g. at least ¶ 43);
wherein the control unit includes, a non-transitory computer readable medium having a computer program, which is executable by a processor of the control unit, including a program code arrangement having program code for operating an automated vehicle (HAF) (e.g. at least microprocessor, see e.g. at least ¶ 43), by performing the following:
providing a digital map in a driver assistance system of the HAF (see e.g. at least Abstract, ¶ 12-18, 43, Fig. 2-10, and related text);
determining a current vehicle position and localizing the vehicle position in the digital map (id.);
providing at least one expected feature property of a feature in a surroundings of the HAF (id.);
detecting at least one feature property of the at least one feature in the surroundings of the HAF at least partially based on at least one expected feature property (id., see also e.g. at least ¶ 46-49, 51, 55);
comparing the at least one feature property with the at least one expected feature property and ascertaining a differential value based on the comparing (id., see also e.g. at least ¶ 51-55); and
determining a plausibility of the at least one feature property at least partially based on the differential value, wherein when the differential value exceeds a threshold value, the at least one feature property is not plausible and a detected feature property is discarded as a false detection (id., see also e.g. at least ¶ 49-50, 57-58, 71-74, Fig. 4-6, and related text);
wherein the at least one feature includes road markers in the surroundings of the HAF, and wherein the at least one expected feature property includes at least one of a geographical position, dimensions, a color, and/or a relative position of the road markers with respect to the HAF (see e.g. at least ¶ 12-18, 41-43, 46-58, 71-74, Fig. 1, 4-6, and related text).

Regarding claim 19, Zavoli discloses that the at least one sensor includes at least one of an acceleration sensor, a camera sensor, a radar sensor, and/or a lidar sensor (see e.g. at least ¶ 42).

Regarding claim 20, Zavoli discloses a non-transitory computer readable medium having a computer program, which is executable by a processor (e.g. at least storage medium, see e.g. at least Abstract, ¶ 124, Fig. 2-10, and related text), comprising:
a program code arrangement having program code for operating an automated vehicle (HAF) (id.), by performing the following:
providing a digital map in a driver assistance system of the HAF (see e.g. at least Abstract, ¶ 12-18, 43, Fig. 2-10, and related text);
determining a current vehicle position and localizing the vehicle position in the digital map (id.);
providing at least one expected feature property of a feature in the surroundings of the HAF (id.);
detecting at least one feature property of at least one feature in surroundings of the HAF at least partially based on the at least one expected feature property (id., see also e.g. at least ¶ 46-49, 51, 55);
comparing the at least one feature property with the at least one expected feature property and ascertaining a differential value based on the comparing (id., see also e.g. at least ¶ 51-55); and
determining a plausibility of the at least one feature property at least partially based on the differential value, wherein when the differential value exceeds a threshold value, the at least one feature property is not plausible and a detected feature property is discarded as a false detection (id., see also e.g. at least ¶ 49-50, 57-58, 71-74, Fig. 4-6, and related text);
wherein the at least one feature includes road markers in the surroundings of the HAF, and wherein the at least one expected feature property includes at least one of a geographical position, dimensions, a color, and/or a relative position of the road markers with respect to the HAF (see e.g. at least ¶ 12-18, 41-43, 46-58, 71-74, Fig. 1, 4-6, and related text).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571) 270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 900-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662